

117 SRES 182 IS: Recognizing the late Gilbert Metz, the last Holocaust survivor who lived in Mississippi, and commending all educators who teach about the Holocaust and all genocide.
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 182IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Wicker submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the late Gilbert Metz, the last Holocaust survivor who lived in Mississippi, and commending all educators who teach about the Holocaust and all genocide.Whereas April 7, 2021, marked the international observance of Yom Hashoah, also known as Holocaust Memorial Day, a day to remember and mourn the millions who died during the Holocaust of World War II;Whereas Gilbert Metz, born in France and inmate 184203 in Auschwitz and Dachau, was liberated from Dachau on April 29, 1945, and moved to Natchez, Mississippi;Whereas the Mississippi Legislature passed House Concurrent Resolution 104 titled A Concurrent Resolution Commending Gilbert Metz As Mississippi’s Only Holocaust Survivor on April 4, 1998, which recognized Gilbert Metz as Mississippi’s only Holocaust survivor;Whereas Gilbert Metz, the last Holocaust survivor in Mississippi, passed away on December 17, 2007, and is survived by his 3 children, Sylvain Metz, Helene Johnson and her husband, Mark, and Lawson Metz and his wife, Kay, 5 grandchildren, 3 step-grandchildren, and 4 great- and step-great-grandchildren;Whereas awareness of the Holocaust is declining, as more than 1 in 5 Millennials and Generation Z individuals in the United States are unaware of the Holocaust or are not sure if they have heard of the Holocaust; andWhereas educators throughout the United States and the world have committed to teaching about the Holocaust and all genocide to ensure that these atrocities are never forgotten, even as those who endured these dark chapters in human history are no longer with us: Now, therefore, be it That the Senate—(1)recognizes and honors the late Gilbert Metz as the last survivor of the Holocaust in Mississippi;(2)recognizes the declining awareness and knowledge of the atrocities committed during the Holocaust; and(3)commends all educators in the United States and the world who teach about the Holocaust and all genocide. 